Mr. Justice Craig delivered the opinion of the court: This was a proceeding commenced in the Superior Court of Cook county to enforce a mechanic’s lien. Upon a hearing in the Superior Court the petitioner obtained a decree for $417.90, and interest from January 1, 1893. To reverse that decree Emma Rimmer appealed to the Appellate Court, where the judgment of the Superior Court was affirmed as to the $417.90 but reversed as to the allowance of interest, and she has appealed to this court. This being a proceeding to collect a debt, and the amount involved being less than $1000, the judgment of the Appellate Court was final, and no appeal will lie from that judgment to this court unless the Appellate Court has granted a certificate of importance as provided for in the statute, which was not done. We have held in a number of cases that on a bill to foreclose a mortgage, where the amount involved is less than $1000, the judgment of the Appellate Court is final. (Akin v. Cassiday, 105 Ill. 22; Sedgwick v. Johnson, 107 id. 385.) The same principle governing these cases in regard to an appeal must apply to a proceeding to enforce a mechanic’s lien. The appeal will be dismissed. Appeal dismi8sed.